Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 28, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective February 11, 1975 because he lost his employment through misconduct. The claimant failed to report for work on Saturday, February 8, 1975. He had access to a telephone but did not call the employer to advise him of his absence. The claimant was aware of the company rule which required advising the employer if he intended to be absent. He had been previously notified of his unsatisfactory attendance record. The issues are factual and there is substantial evidence to sustain the decision of the board. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Koreman and Main, JJ., concur.